Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-8 and 18-25 are pending in this Office Action.

Priority
2.	The examiner acknowledges that this application is a national phase entry under 35 U.S.C. Q 371 of International Application No. PCT/US2018/016818, filed February 5, 2018, entitled "NETWORK RESOURCE MODEL TO SUPPORT NEXT GENERATION NODE B," which claims priority to U.S. Provisional Application number 62/455,210, filed February 6, 2017, the entire disclosures of which are hereby incorporated by reference.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/03/2019 and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
4.	Applicant’s election without traverse of subcombination 1 that includes claims 1-8 and 18-25 in the reply filed on 12/10/2020 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-8 and 18-25 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US 2020/0107246 A1 issued to Henttonen et al. (Henttonen).
As per claim 1, Tanimoto teaches one or more non-transitory, computer-readable media having instructions that, when executed by one or more processors (Henttonen: ¶ 0076 – the computer program may be stored and/or otherwise embodied by means of a carrier medium. The computer program may be provided on a non-transitory computer program carrying medium; ¶ 0195 – teaches computer software executable by a data processor), cause a network manager ("NM") or network manager function ("NMF") to (Henttonen: ¶ 0091 – control apparatus or management of mobile communication devices): generate and send a configuration management ("CM") command to an element manager ("EM") or element manager function ("EMF") to create, modify, or delete an information object class ("IOC") that is to represent a next generation node B ("gNB") (Henttonen: ¶ 0135 – the Access Group, also termed programmable Access Class or variable Access Class, may be combined with mechanisms for the control of initial access in NR. This may be implemented by defining user equipment classes denoting the user equipment's predominant capability (or alternatively or additionally, subscription or service request). The gNB may utilize barring configuration parameters based on the identified service type priority. A network indication may inform a user equipment to modify its Access Group according to a pre-defined scheme; ¶ 0157 – also teaches the user equipment may store a value of the Access Group indicator and perform a check of Access Control configuration for Access Groups (for example, barring), along with selection of other access resources (e.g. carrier frequency, random access preamble group or other random access parameters) to perform an initial access attempt. Such selection is based on parameters received to apply for access control towards the gNB and the chosen access group indicates which corresponding parameters are used towards the random access), wherein the IOC is a gNB Function IOC to represent the gNB (Henttonen: ¶ 0189 – the control apparatus 300 can be configured to execute an appropriate software code to provide the control functions. In some embodiments, the control apparatus is part of the base station or gNB), a Central Unit ("CU") IOC to represent a CU of the gNB (Henttonen: ¶ 0091 – controller apparatus may be located in a radio access network (e.g. wireless communication system 100) or in a core network (CN) (not shown) and may be implemented as one central apparatus), a Distributed Unit ("DU") IOC to represent a DU of the gNB (Henttonen: ¶ 0091 – functions may be distributed between a plurality of control units so one of the control units can act as distributed unit), or a next generation universal terrestrial radio access network ("GUTRAN") Cell IOC to represent a GUTRAN cell to be provided by the gNB; and process a response from the EM to determine a result of a CM operation performed based on the CM command (Henttonen: ¶ 0181 – the UE determines its Access Group and then matches that with the barring information from the network. The approach described herein ensures forward compatibility with future 5G standards, while retaining backwards compatibility with legacy systems for signalling of information from the gNB).
As per claim 2, Henttonen teaches the one or more non-transitory, computer-readable media of claim 1, wherein the IOC is an gNB Function IOC that contains the CU IOC to represent the CU of the gNB or the DU IOC to represent the DU of the gNB (Henttonen: ¶ 0091 – controller apparatus may be located in a radio access network (e.g. wireless communication system 100) or in a core network (CN) (not shown) and may be implemented as one central apparatus).
As per claim 3, Henttonen teaches the one or more non-transitory, computer-readable media of claim 2, wherein the gNB Function IOC contains the CU IOC and the DU IOC (Henttonen: ¶ 0091 – controller apparatus may be located in a radio access network (e.g. wireless communication system 100) or in a core network (CN) (not shown) and may be implemented as one central apparatus; : ¶ 0091 – functions may be distributed between a plurality of control units so one of the control units can act as distributed unit) and further contains the GUTRAN Cell IOC to represent the GUTRAN cell (Henttonen: ¶ 0005 – communication protocols and/or parameters which shall be used for the connection are also typically defined. One example of a communications system is UTRAN (3G radio). Other examples of communication systems are the long-term evolution (LTE) of the Universal Mobile Telecommunications System (UMTS) radio-access technology and so-called 5G or New Radio networks. Standardization of 5G or New Radio networks is currently under discussion).
As per claim 4, Henttonen teaches the one or more non-transitory, computer-readable media of claim 3, wherein the gNB Function IOC contains the CU IOC, which contains the DU IOC (Henttonen: ¶ 0091 – the control apparatus (CU) and functions may be distributed between a plurality of control units so one of the control units can act as distributed unit).
As per claim 5, Henttonen teaches the one or more non-transitory, computer-readable media of claim 1, wherein the IOC is contained by a Managed Element IOC and is the CU IOC or the DU IOC (Henttonen: ¶ 0091 – management of mobile communication devices).
As per claim 6, Henttonen teaches the one or more non-transitory, computer-readable media of claim 5, wherein the IOC is the CU IOC and the Managed Element IOC also contains the DU IOC (Henttonen: ¶ 0091 – the control apparatus (CU) and functions may be distributed between a plurality of control units so one of the control units can act as distributed unit).
As per claim 7, Henttonen teaches the one or more non-transitory, computer-readable media of claim 6, wherein the CU IOC contains the GUTRAN Cell IOC (Henttonen: ¶ 0005 – communication protocols and/or parameters which shall be used for the connection are also typically defined. One example of a communications system is UTRAN (3G radio). Other examples of communication systems are the long-term evolution (LTE) of the Universal Mobile Telecommunications System (UMTS) radio-access technology and so-called 5G or New Radio networks. Standardization of 5G or New Radio networks is currently under discussion).
As per claim 8, Henttonen teaches the one or more non-transitory, computer-readable media of claim 5, wherein the IOC is the CU IOC that contains the DU IOC (Henttonen: ¶ 0091 – the control apparatus (CU) and functions may be distributed between a plurality of control units so one of the control units can act as distributed unit).

As per claim 19, the claim resembles claim 2 and is rejected under the same rationale.
As per claim 20, the claim resembles claim 3 and is rejected under the same rationale.
As per claim 21, the claim resembles claim 4 and is rejected under the same rationale.
As per claim 22, the claim resembles claim 5 and is rejected under the same rationale.
As per claim 23, the claim resembles claim 6 and is rejected under the same rationale.
As per claim 24, the claim resembles claim 8 and is rejected under the same rationale.
As per claim 25, Henttonen teaches the apparatus of claim 18, further comprising: network interface circuitry to receive configuration management commands, from a network manager or network manager function, to perform the one or more configuration management operations (Henttonen: ¶ 0135 – the Access Group, also termed programmable Access Class or variable Access Class, may be combined with mechanisms for the control of initial access in NR. This may be implemented by defining user equipment classes denoting the user equipment's predominant capability (or alternatively or additionally, subscription or service request). The gNB may utilize barring configuration parameters based on the identified service type priority. A network indication may inform a user equipment to modify its Access Group according to a pre-defined scheme).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure that is directed to the network node that may comprise a common control network function or security anchor function of a next generation communication system; in NR the transmission bandwidth of a single carrier transmitted by a network node (also known as gNB) may be larger than the UE bandwidth capability, or the configured receiver bandwidth of a connected device (such as UE).  Each gNB may also transmit using different numerologies which are time division multiplexed (TDM) or frequency division multiplexed (FDM):

-	US 20180302905 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458